DETAILED ACTION
	This is the first office action on the merits for application 17/179,687, filed 2/19/2021, which is a divisional application of 15/735,423, filed 12/11/2017, which is a national stage entry of PCT/US2016/038311, filed 6/20/2016, and which claims priority to provisional application 62/181,873, filed 6/19/2015.
Claims 1-15 are considered herein.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites “wherein further an interlayer spacing” in line 10. It is the Examiner’s position that this limitation should read “wherein  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (and Claims 2-15, because they depend on Claim 1) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “L or X has a size suitable to expand layers of a host material to a desirable level” in lines 3-4. The metes and bounds of this limitation are indefinite, because it is unclear what degree of expansion corresponds to a “desirable level” of expansion.
Claim 1 recites “and the multivalent ion or polyatomic ion” in line 9. This limitation is indefinite, because it is unclear what structure is conveyed by this limitation.
Claim 2 recites “the pillaring ion of the pillaring salt” in line 2. There is insufficient antecedent basis for this limitation, because there is no prior recitation of “a pillaring salt.” The Examiner recommends amending the limitation to recite “the pillaring ion 
Claim 12 recites “wherein the interlayer spacing of the host material relative to a pristine sample is 50% larger or more.” This limitation is indefinite, because it is unclear what is meant by “a pristine sample.”
Claim 14 recites “wherein the multivalent ion or polyatomic ion is MgCl+…” This limitation is indefinite, because MgCl+ is not a multivalent ion. It is the Examiner’s position that Claim 14 would be more properly written as “wherein the multivalent ion or polyatomic ion is a polyatomic ion, and wherein the polyatomic ion is MgCl+…”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6, 11-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Doe, et al. (U.S. Patent Application Publication 2013/0260225 A1), in view of Novak, et al. (Journal of the Electrochemical Society, 1993, vol. 140, pages 140-144).
In reference to Claims 1, 2, 6, 15, Doe teaches an electrode for an ion (i.e. magnesium) battery (Example 5, paragraphs [0116]-[0117]).
The electrode of Doe comprises a host material, wherein the host material is a two-dimensional layered material that is a metal oxide (i.e. V2O5). V2O5 is shown in Fig. 1B of Doe to be a two-dimensional layered material.
The electrode of Doe comprises a pillaring ion (i.e. the “P13” (N-propyl-N-methylpyrrolidinium) ion intercalated into the van der Waals gap of the V2O5 host material (paragraph [0116]). 
This pillaring ion is a cation L (N-propyl-N-methylpyrrolidinium), wherein L has a size suitable to expand layers of the host material to a desirable level, because Doe teaches that magnesium ions intercalate into the host material in the presence of the pillaring ion (paragraphs [0116]-[0117]).
The electrode of Doe comprises a multivalent ion (i.e. magnesium ion) intercalated into the van der Waals gap of the host material (paragraphs [0116]-[0117]).
Doe teaches that the intercalation of the P13 ion into the V2O5 is irreversible in the presence of intercalation and de-intercalation of Mg ions (paragraph [0116]).
Therefore, this disclosure teaches the limitations of Claim 1, wherein an interlayer spacing of the host material does not change during a charging state and a discharging state.
Doe does not teach that solvent molecules are intercalated into the van der Waals gap of the V2O5 host material.
To solve the same problem of intercalating Mg2+ into V2O5, Novak teaches that incorporating water into the solution comprising the Mg2+ ions preferentially solvates the Mg2+ ions and facilitates the insertion of Mg2+ into the V2O5 by co-intercalating into the V2O5 (paragraphs 3-4, column 1, page 143). 
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have incorporated water into the Mg2+/ionic liquid solution of Doe, to achieve the benefit of increasing the incorporation of Mg2+ into the V2O5, as taught by Novak.
Incorporating water into the Mg2+/ionic liquid solution of Doe teaches the limitations of Claim 1, wherein solvent molecules are intercalated into the V2O5.
This disclosure teaches the limitations of Claim 2, wherein the pillaring ion (of the pillaring salt) is a pyrrolidinium ion, and the anion is TFSI-. 
This disclosure teaches the limitations of Claim 6, wherein the host material is the metal oxide, and the metal oxide has a formula MxOy, where M is a metal (i.e. V) and x and y are values determined by an oxidation state of M. It is the Examiner’s position that Claim 6 requires that M is either (I) a metal, or (II) a combination of metals that includes an alkali metal.
This disclosure further teaches the limitations of Claim 15, wherein the multivalent ions comprise a multivalent metal, because Mg2+ is an alkaline earth metal.
In reference to Claim 3, modified Doe does not teach that the host material of the intercalation electrode is necessarily the materials recited in Claim 3.
However, Doe teaches that one of several materials suitable for inclusion into the intercalation electrode of his invention includes graphite (paragraph [0091]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have included graphite into the cathode host material, because Doe teaches that this is a material suitable for inclusion into the cathode host material.
Including graphite into the cathode host material teaches the limitations of Claim 3, wherein the host material is (i.e. comprises) graphite.
In reference to Claim 11, it is the Examiner’s position that the disclosure of Doe teaches that the host material is filled to a maximum with the pillaring ions, the solvent molecules, and multivalent ions (Mg2+) in a discharged state, and the multivalent ion is deintercalated from the van der Waals gap in the charged state (paragraphs [0116]-[0117], Figs. 9-10).
In reference to Claim 12, it is noted that the limitations of Claim 12 are indefinite, as described in the rejection of Claim 12 under 35 U.S.C. 112(b) above.
Fig. 2 of Doe teaches that the peak magnesium diffusion is achieved at an interlayer spacing of 4.8-6 Å, and that the unmodified V2O5 has an interlayer spacing of ~4.4 Å (paragraph [0105]).
Therefore, the modified V2O5 has an interlayer spacing of 109%-136% that of the unmodified V2O5.
It is the Examiner’s position that this disclosure teaches the limitations of Claim 12, wherein the interlayer spacing of the host material relative to a pristine sample is 50% larger or more.
In reference to Claim 13, because modified Doe teaches the structural limitations of Claim 1, and Claim 13 does not recite any further structural limitations, there is reasonable basis to conclude that the electrode of modified Doe has a specific capacity of 120 mAh/g or greater.
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Doe, et al. (U.S. Patent Application Publication 2013/0260225 A1), in view of Novak, et al. (Journal of the Electrochemical Society, 1993, vol. 140, pages 140-144), and further in view of Doe, et al. (U.S. Patent Application Publication 2013/0252112 A1).
In reference to Claim 4, modified Doe does not teach that the cathode host material comprises a material with a composition recited in Claim 4. 
To solve the same problem of providing a magnesium battery with a layered cathode material (paragraph [0080]), wherein the solvent of the battery comprises P13-TFSI (paragraph [0026]) and Mg-TFSI (paragraph [0016]), Doe ‘112 teaches that suitable layered cathode materials for such a battery include TiS2 and V2O5 (paragraph [0080]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have used TiS2 as the cathode material in the method of Doe, because Doe ‘112 teaches that either V2O5 or TiS2 are suitable layered materials for use in a magnesium battery cathode.
Therefore, the disclosure of Doe ‘112 would lead one of ordinary skill in the art to have a reasonable expectation of success in using TiS2 as the cathode material in the device of Doe.
Using TiS2 as the cathode material in the device of modified Doe teaches the limitations of Claim 4, wherein the host material is the metal, and the metal has a formula MX2, wherein M is Ti and X is S.
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Doe, et al. (U.S. Patent Application Publication 2013/0260225 A1) in view of Novak, et al. (Journal of the Electrochemical Society, 1993, vol. 140, pages 140-144), and further in view of Lerf, et al. (Inorganic Chemistry, 1977, vol. 16, No. 11, pages 2950-2956).
In reference to Claim 5, modified Doe does not teach that the host materials include any of the materials recited in Claim 5.
To solve the same problem of providing Mg2+-intercalating, electronically conductive (Abstract) materials, Lerf teaches that NaTiS2 is a suitable material for intercalating Mg2+, via cation exchange (Table II, page 2951, “Methods” page 2950).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have used NaTiS2 as the cathode material in the method of modified Doe, because Lerf teaches that NaTiS2 is a suitable electrically conductive material for use in intercalating Mg2+.
Therefore, the disclosure of Lerf would lead one of ordinary skill in the art to have a reasonable expectation of success in using NaTiS2 as the cathode material in the device of modified Doe.
Using NaTiS2 as the cathode material in the device of modified Doe teaches the limitations of Claim 5, wherein the host material is the chalcogenide, and the chalcogenide has a formula AMS2, wherein A is Na and M is Ti.
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Doe, et al. (U.S. Patent Application Publication 2013/0260225 A1) in view of Novak, et al. (Journal of the Electrochemical Society, 1993, vol. 140, pages 140-144), and further in view of Doe, et al. (U.S. Patent Application Publication 2012/0219859 A1).
In reference to Claim 7, modified Doe does not teach that the host materials include any of the materials recited in Claim 7.
To solve the same problem of providing Mg-intercalating electrodes for a Mg2+ battery, Doe ‘859 teaches that V2O5 and FeOCl are both suitable materials for an Mg-intercalating electrode for a magnesium battery (Fig. 11, paragraph [0100], Table 1, page 10).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have used FeOCl as the cathode material in the method of modified Doe, because Doe ‘859 teaches that both V2O5 and FeOCl are suitable electrically conductive materials for use in electrodes for intercalating Mg2+ for use in a Mg battery.
Therefore, the disclosure of Doe ‘859 would lead one of ordinary skill in the art to have a reasonable expectation of success in using FeOCl as the cathode material in the device of modified Doe.
Using FeOCl as the cathode material in the device of modified Doe teaches the limitations of Claim 7, wherein the host material is the oxy-halide, and the oxy-halide has a formula MOX, wherein M is Fe and X is Cl. 
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Doe, et al. (U.S. Patent Application Publication 2013/0260225 A1) in view of Novak, et al. (Journal of the Electrochemical Society, 1993, vol. 140, pages 140-144), and further in view of Wu, et al. (Chemistry: An Asian Journal, 2014, vol. 9, pages 2099-2102).
In reference to Claim 8, modified Doe does not teach that the host materials include any of the materials recited in Claim 8.
To solve the same problem of providing Mg-intercalating electrodes for a Mg2+ battery, Wu teaches that a spinel-structured lithium titanate is a suitable material for an Mg-intercalating electrode for a magnesium battery (Abstract).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have used a spinel-structured lithium titanate as the cathode material in the method of modified Doe, because Wu teaches that a spinel-structured lithium titanate is a suitable material for intercalating Mg2+ for use in a Mg battery.
Therefore, the disclosure of Wu would lead one of ordinary skill in the art to have a reasonable expectation of success in using a spinel-structured lithium titanate as the cathode material in the device of modified Doe.
Using a spinel-structured lithium titanate as the cathode material in the device of modified Doe teaches the limitations of Claim 8, wherein the host material is a titanate. 
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Doe, et al. (U.S. Patent Application Publication 2013/0260225 A1) in view of Novak, et al. (Journal of the Electrochemical Society, 1993, vol. 140, pages 140-144), and further in view of Ogura, et al. (U.S. Patent Application Publication 2002/0182495 A1).
In reference to Claim 9, modified Doe does not teach that the host material of his invention comprises the phosphate materials recited in Claim 9.
To solve the same problem of providing an ion-intercalating electrode material for a secondary battery, wherein the ion-intercalating electrode material comprises a two-dimensional layered structure, Ogura teaches that zirconium phosphate or titanium phosphate are two-dimensional layered electrode materials suitable for use as ion-intercalating electrodes in secondary batteries (paragraph [0059]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have used either zirconium phosphate or titanium phosphate as the host material in the electrode structures of modified Doe, based on the teachings of Ogura.
One of ordinary skill in the art at the time the instant invention was filed would have had a reasonable expectation of success in using the two-dimensional, ion-intercalating zirconium phosphate or titanium phosphate layered electrode materials of Ogura as the two-dimensional, ion-intercalating materials in the electrodes of the device of modified Doe. 
Using either zirconium phosphate or titanium phosphate, as taught by Ogura, as the host material in the electrode structures of modified Doe, teaches the limitations of Claim 9, wherein the host material is zirconium or titanium phosphate.
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Doe, et al. (U.S. Patent Application Publication 2013/0260225 A1) in view of Novak, et al. (Journal of the Electrochemical Society, 1993, vol. 140, pages 140-144), and further in view of Dines, et al. (U.S. Patent 4,487,922).
In reference to Claim 10, modified Doe does not teach that the host material of his invention comprises the phosphonate materials recited in Claim 10.
To solve the same problem of providing an ion-intercalating, inorganic material, wherein the ion-intercalating electrode material comprises a two-dimensional layered structure, Dines teaches that zirconium phenylphosphonate is two-dimensional layered materials suitable for use as an intercalating material (Fig. 3, column 17, line 58, through column 18, line 16).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have used zirconium phenylphosphonate as the host material in the electrode structure of modified Doe, based on the teachings of Dines.
One of ordinary skill in the art at the time the instant invention was filed would have had a reasonable expectation of success in using the two-dimensional, ion-intercalating zirconium phenylphosphonate layered material of Dines as the two-dimensional, ion-intercalating material in the electrode of the device of modified Doe. 
Using zirconium phenylphosphonate, as taught by Dines, as the host material in the electrode structures of modified Doe, teaches the limitations of Claim 10, wherein the host material is a phosphonate with the formula Zr(O3PPh2)2.
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Doe, et al. (U.S. Patent Application Publication 2013/0260225 A1), in view of Novak, et al. (Journal of the Electrochemical Society, 1993, vol. 140, pages 140-144), and further in view of Jilek, et al. (U.S. Patent Application Publication 2014/0220450 A1).
In reference to Claim 13, Doe teaches that the electrode is for a rechargeable magnesium battery.
Doe does not teach that the multivalent ion is MgCl+.
To solve the same problem of providing magnesium rechargeable batteries with non-aqueous electrolytes, wherein the electrolytes comprise TFSI anions, Jilek teaches that Mg ions in these electrolytes may suitably have the form of Mg2+ or MgCl+ (paragraph [0195]).
Therefore, one of ordinary skill in the art at the time the instant invention was filed would have had a reasonable expectation of success in using MgCl+ as the cation in the electrolyte of Doe, in place of the Mg2+, based on the teachings of Jilek.
Replacing the Mg2+ in the electrolyte of Doe with MgCl+, as taught by Jilek teaches the limitations of Claim 13, wherein the ions are MgCl+.
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245.  The examiner can normally be reached on M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SADIE WHITE/             Primary Examiner, Art Unit 1721